                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      USA,
                                                                                         Case No. 13-cr-00313-PJH-1
                                  8                   Plaintiff,

                                  9             v.                                       ORDER RE TIME TO RESPOND TO
                                                                                         DEFENDANT'S APPLICATION FOR
                                  10     EBERHART,                                       RELEASE
                                  11                  Defendant.                         Re: Dkt. No. 59

                                  12
Northern District of California
 United States District Court




                                  13         The court is in receipt of defendant Charles Eberhart’s (“defendant”) “Emergency
                                  14   Application for Immediate Release Due to the COVID-19 Pandemic.” Dkt. 59. Based on
                                  15   that application, the court understands that both the government and probation office will
                                  16   oppose defendant’s application. Id. at 2-3.
                                  17         The court hereby ORDERS the government and probation office to file any
                                  18   opposition to the application by Monday, March 23, 2020. In particular, such filing
                                  19   should address whether the Santa Rita prison faces any virus-related conditions unique
                                  20   to it, as opposed to prisons more generally.
                                  21         IT IS SO ORDERED.
                                  22   Dated: March 19, 2020
                                  23                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
